Citation Nr: 0505152	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-33 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to February 1974.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 decision by the Denver Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, rated 30 percent disabling.  In the same decision, 
the RO denied service connection for right shoulder and left 
leg disabilities.  In his notice of disagreement with the 
October 2002 decision, the veteran expressly limited his 
appeal to the issue of entitlement to an increased rating for 
PTSD.  Accordingly, this is the only issue before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be an adequate "duty to 
assist" letter in June 2002.  A statement of the case (SOC) 
issued in September 2003 provided him more specific details 
regarding the matter at hand.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence pertaining to the veteran's 
service-connected PTSD consists of a September 2002 VA 
examination report, as well as VA outpatient records dated 
through September 2003.  In other words, there is no 
competent and comprehensive evidence as to the current status 
of the of the veteran's PTSD symptoms.  In correspondence 
dated in November 2002 (and again more recently in 
correspondence received in October 2003), the veteran 
reported symptoms of his PTSD that appear to reflect a marked 
increase in the severity of his PTSD symptoms since the VA 
examination in September 2002 (and as shown in subsequent VA 
outpatient records).  In light of the veteran's statements 
regarding the increased severity of his PTSD symptoms, 
further development of medical evidence is indicated.  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  38 C.F.R. § 3.655 provides, in pertinent 
part, that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, the claim shall be denied.  

The nature of the disability at issue suggests ongoing 
treatment.  Furthermore, the veteran reported in October 2003 
correspondence that he would submit a letter from a 
psychiatrist and therapist that would confirm his contentions 
regarding the severity of his PTSD symptoms.  Review of the 
record reflects that such medical evidence has not yet been 
associated with the claims file.  Reports of such treatment 
may include information pertinent to the veteran's claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the specified factors for each incremental rating 
are examples rather than requirements for a particular 
rating.  The Court also stated that the analysis should not 
be limited solely to whether the claimant exhibits the 
symptoms listed in the rating scheme, and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

It is also noteworthy that a claim placed in appellate status 
by disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, as here, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  It is further 
noted that the Court has issued important guidance in the 
application of the current psychiatric rating criteria.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
from September 2003 (the date of the most 
recent VA outpatient records) to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain reports of any VA 
treatment that are not already associated 
with the claims file.  


2.  The RO should then arrange for a VA 
psychiatric examination to ascertain the 
current severity of the veteran's PTSD.  
His claims file must be available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including previous 
psychiatric findings and diagnoses, and 
describe the nature and severity of all 
symptoms attributable to PTSD (to include 
side-effects of any medication the 
veteran is taking for PTSD), and their 
impact on the veteran's occupational and 
social functioning/activities.  The 
examiner is asked to assign a Global 
Assessment of Functioning score for the 
veteran's PTSD.


3.  The RO should then review the claim.  
The possibility of "staged" ratings 
should be considered.  If it remains 
denied, the RO should issue an 
appropriate supplemental SOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.


The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


